UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7640



TEKOA T. GLOVER,

                                              Plaintiff - Appellant,


          versus


JIM HODGES, Governor of South Carolina; MARK
SANFORD, Governor of the State of South
Carolina; DRUANNE WHITE, Solicitor of the
Tenth Circuit; GENE TAYLOR, Sheriff of
Anderson County; HENRY MCMASTER, Attorney
General of the State of South Carolina;
CHARLES CONDON, Attorney General of the State
of South Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(CA-03-2151)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Tekoa   T.   Glover     appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                 See Glover v.

Hodges, No. CA-03-2151 (D.S.C. Sept. 9, 2004).             We dispense with

oral   argument    because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -